Citation Nr: 1540365	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for prostate hypertrophy with bladder restriction (also claimed as surgery for bladder neck constriction), rated 20 percent disabling prior to August 27, 2014, and 40 percent disabling from that date.

2.  Entitlement to an increased (compensable) evaluation for allergic rhinitis.  

3.  Entitlement to service connection cervical spine disease.

4.  Entitlement to service connection for osteopenia.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for eye disorders, other than detached retina, including cataracts and glaucoma.

7.  Entitlement to service connection for a cholesterol condition.

8.  Whether new and material evidence has been submitted to reopen the claim for service connection for heart disease.

9.  Whether new and material evidence has been submitted to reopen the claim for service connection for hypoglycemia.

10.  Whether new and material evidence has been submitted to reopen the claim for service connection for a back disability and, if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the Public Health Service from August 1975 to October 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The issues pertaining to the detached retina and increased ratings for mood disorder and asthma have been raised by the record in the Veteran's October 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  It is noted that the detached retina issue was adjudicated by way of a July 2010 rating decision and addressed in a September 2013 statement of the case.  Following the receipt of a substantive appeal in December 2013, the RO informed the Veteran that the substantive appeal was untimely and notified him that he could appeal that determination.    

The issues of an increased rating for allergic rhinitis, and service connection for sleep apnea, a back disability, a cholesterol condition, cervical spine disability, osteopenia and eye disorder other than detached retina, and whether new and material evidence has been submitted to reopen the claim for service connection for heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period of this claim, prostate hypertrophy with bladder restriction has predominantly been manifested by voiding dysfunction as opposed to urinary tract infection.

2.  Throughout the period of this claim, the Veteran's prostate hypertrophy with bladder restriction is more closely approximated by continual urine leakage requiring the wearing of absorbent materials which must be changed more than 4 times per day.

3.  In an unappealed July 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypoglycemia.  

4.  Presuming its credibility, the evidence received since the July 2002 rating decision, by itself or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypoglycemia, and does not raise a reasonable possibility of substantiating the claim.

5.  In an unappealed June 2001 rating decision, the RO declined to reopen a claim of service connection for back disability previously denied by the Board in a November 1999 decision.  

6.  Presuming its credibility, the evidence received since the June 2001 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher of 60 percent and no higher for prostate hypertrophy with bladder restriction have been met at all times relevant to this claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

2.  The July 2002 RO decision that denied the Veteran's claim for service connection for hypoglycemia is final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has not been received sufficient to reopen the claim of service connection for hypoglycemia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The June 2001 RO decision that declined to reopen a claim of service connection for back disability previously denied by the Board in November 1999 is final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

5.  New and material evidence has been received sufficient to reopen the claim of service connection for back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by September 2008, May 2009 and August 2009 letters of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  The August 2009 letter also provided general notice regarding the evidence and information necessary to reopen the claims (i.e., describes what is meant by new and material evidence).  See VAOPGCPREC 6-2014 (Nov. 21, 2014).  Thus, notice was provided prior to the November 2009 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.  

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.  VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has notified VA that additional VA medical records, private medical records exist.  Although the Board is remanding other matters below in order to obtain potential evidence related to the Veteran's VA vocational rehabilitation folder pertaining to a vocational rehabilitation claim that was filed in 1998, these would not be relevant to his claim for increased rating filed in September 2008 nor to his claim to reopen his hypoglycemia claim because the primary reason that claim has been denied and will not be reopened (hypoglycemia being a finding and not a disability in and of itself) does not turn on such evidence.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination for the prostate issue in August 2014.  The examination adequately addresses pertinent criteria.  As a result, the Board finds that VA has complied with its duty to assist in terms of providing an examination.  No examinations were provided for the claims to reopen.  The Board notes that one of the claims is being reopened herein and remanded for examination, one is simply being remanded and one is being denied.  As to the third claim, service connection for hypoglycemia, a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2014).  As set forth below, the Veteran has not submitted new and material evidence to reopen the claim for service connection for hypoglycemia.  Accordingly, VA has no further duty to assist him in the development of this claim.

Based on the communications to the Veteran and the arguments raised by the Veteran, he has demonstrated actual knowledge of the requirements for substantiating the claims, and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claims.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II  Claims to Reopen

In a June 2001 rating decision, the RO declined to reopen a claim of service connection for back disability denied by the Board in November 1999.  In a July 2002 rating decision, the RO denied service connection for hypoglycemia.  The Veteran was informed of both rating decisions and he did not file a timely appeal. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The June 2001 and July 2002 rating decisions are final because the Veteran did not file a timely appeal with respect to either decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In addition, no evidence that was relevant to the issues was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2015).

The claims of entitlement to service connection for hypoglycemia and a back disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claims in September 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The relevant evidence before VA at the time of the prior final decision in June 2001 consisted of service treatment records, outpatient VA treatment records and VA examination reports.  The decision noted that the claim for back disability had been denied by the Board in 1999 due to no current disability.  Outpatient treatment reports from VAMC Albuquerque for the period from 1999 to August 2000 indicated chronic low back and back spasm with MRI study revealing no significant bony abnormality of the back.  The RO declined to reopen the claim, stating that the Veteran had not submitted new and material evidence of current chronic disability.

As to the hypoglycemia claim, that was initially denied in June 2001 based on the theory that no hypoglycemia was noted in service or for many years following service.  It was noted that the diagnosis of hypoglycemia was made in 2000.  

The relevant evidence before VA at the time of the prior final decision in July 2002 consisted of service treatment records, outpatient VA treatment records and VA examination reports, statement from a Captain who worked with the Veteran regarding his reported symptoms in the USPHS and records from Gallup Indian Medical Center dated from 1994 to 1996.  The claim for hypoglycemia was denied in July 2002 based on the finding that hypoglycemia, which means low blood sugar and can cause dizziness, lightheadedness, is not a disease or disability.  It was noted that the medical records did not show any condition resulting from hypoglycemia.  

Pertinent evidence received since the last final decision for the claim of service connection for hypoglycemia includes numerous treatment records as well as VA examination reports which do not support a current disability related to hypoglycemia.  There is no current diagnosis or finding of such a disability.  To the extent that the Veteran asserts that he has such a disability that is related to service and there remains no documentation of such, this is cumulative and redundant.  This evidence is not new and material by any definition.  The claim for service connection for hypoglycemia is not therefore reopened.

Evidence that tends to confirm a previously established fact is cumulative.  As noted by the Federal Circuit, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).
Therefore, absent new and material evidence, the petition to reopen the claim for hypoglycemia must be denied.  

As to back disability, significantly, the Veteran has reported back pain and symptoms in recent treatment reports and examinations.  An acute exacerbation of low back strain was noted in March 2014 treatment records.  A February 2007 MRI report also showed diffuse disc bulge from L2-L3 and L3-L4, a mild to moderate left paracentral posterior disc protrusion with mass effect upon traversing L5 nerve root at L4-L5, and mild to moderate facet hypertrophy bilaterally at L4-L5 and L5-S1.     

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for back disability.  The bases for the initial denial of service connection was the lack of evidence demonstrating the existence of current disability.  As there is now current evidence of back disability or at least persistent or recurrent symptoms of a disability, the Board finds that new and material evidence has been received.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for back disability, and the claim is reopened.

III.  Increased Rating Claim

Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability, except as noted below.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's service connected prostate disability is rated under 38 C.F.R. § 4.115a, Diagnostic Code 7527, effective as noted.  Pursuant to Diagnostic Code 7527, residuals of prostate gland injuries, infections, and hypertrophy are evaluated as voiding dysfunction or urinary tract infection, whichever is predominant. 

Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted.  38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115a , daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating. 

Under 38 C.F.R. § 4.115a, urinary tract infection that requires long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management is evaluated as 10 percent disabling.  Urinary tract infection that is recurrent and symptomatic, requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, is assigned an evaluation of 30 percent.

Under 38 C.F.R. § 4.115a , renal dysfunction warrants a 60 percent disability evaluation if there is constant albuminuria with some edema; definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101.  A 30 percent disability evaluation is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A non-compensable disability evaluation is assigned for albumin and casts with history of acute nephritis; or for hypertension that is non-compensable under diagnostic code 7101.  

The Veteran's claim for service connection for prostate hypertrophy was granted in a May 1998 rating decision, with a 20 percent rating in effect from November 1997.  was received in December 2007.  The claim for increased rating was received in September 2008, when he informed VA that he had undergone bladder neck constriction surgery due to prostate problems.  

The record includes treatment records from Albuquerque VA Medical Center reflecting that the Veteran underwent a transurethral incision of bladder contracture in December 2002 for a bladder neck contracture after prior transurethral resection of the prostate.  He was subsequently diagnosed with bladder neck contracture.  A VA urology note from February 25, 2008, noted complaints of nocturia 1 to 2 times a night with a stream of fair to good.  The Veteran had no other urinary complaints.  His prostate specific antigen (PSA) was noted as normal at .354.  A urology note from November 24, 2008, shows no change in genitourinary symptoms.  

Since the bladder neck contracture was shown to be related to his prostate hypertrophy, the RO in September 2009 granted service connection for the bladder restriction as well but kept the rating at 20 percent disabling.  

The Veteran underwent a VA urology examination, Disability Benefits Questionnaire, in August 2014 conducted by an examining physician who reviewed the record.  The diagnosis was prostate hypertrophy.  The examiner noted the history of BPH and TURP about 12 years ago and also a bladder neck contracture 8 months after his TURP.  It was noted that the Veteran underwent a bladder neck incision for that contracture and now had complaints of persistent and worsening lower urinary tract symptoms.  He reportedly wears a pad because he has some dripping and continued to complain of nocturia 3 to 4 times a night, slow stream, frequency every hour or hour and a half.  The examiner noted that the Veteran's last uroflow was reported as: Max speed 42, average speed 4, voided volume 366, PVR 0.  Cystoscopy done a month prior and showed no bladder neck contracture.  Cystoscopy did not show any etiology for the lower urinary symptoms.  The Veteran was started on oxybutynin 5 mg daily to see if it helped with his symptoms.  

The examiner assessed that voiding dysfunction required absorbent material which must be changed less than 2 times per day.  He also noted it did not require use of an appliance but it did cause increased urinary frequency with daytime voiding interval between 1 and 2 hours and nighttime awakening to void 5 or more times.  There were signs of obstruction with hesitancy and slow or weak, but not markedly so, stream.  There was no history of urethral or bladder calculi or history of recurrent symptomatic bladder or urethral infections.  There was no bladder or urethral fistula, stricture, neurogenic bladder, or tumor or bladder injury.  The functional impact of the condition is that he needs to stay close to bathroom, does not sleep at night because of nocturia and he feels tired during the day.  

Based on the examination, the RO increased the rating to 40 percent for the prostate disability on the basis of nighttime awakening to void 5 or more times, effective the date of the examination.  

The Veteran notes that he had been treated at VA with incontinent pads and medication since at least 2009 and he urges that his rating should be higher and also that the 40 percent rating should go back farther than August 2014.  The record is replete with reference to his assertion that he changes absorbent pads for urine leakage that must be changed over 4 times per day.  See e.g. February 2010 notice of disagreement and July 2011 VA Substantive Appeal.  

The medical evidence on file and the Veteran's statements show that the Veteran's service-connected prostate hypertrophy with bladder restriction is predominantly manifested by urinary frequency rather than urinary tract infections (UTIs) or renal dysfunction.  The medical evidence of record indicates that the Veteran does not demonstrate renal dysfunction or UTIs (see 2014 VA examination report and above-noted treatment records generally not indicating any such infections or renal dysfunction).

The Board finds that the criteria for a 60 percent rating have been met at all points relevant to this appeal.  As set forth above, the Veteran clearly articulates in written statements his complaints as to the amount of time he changes pads.  While the complaints on the examination report seem lesser in degree than those in his written statements, the Board finds that the written statements are detailed first hand assertions and are considered more probative as to his current level of disability.  Therefore, a higher rating of 60 percent is warranted at all times relevant to this claim.  However, the Board cannot identify any additional findings in the record that would support a rating in excess of 60 percent.  

In arriving at this decision, the Board notes that the Veteran is competent to describe the need to change absorbent materials because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  The Veteran's statements concerning his need to change pads, as recorded in the August 2014 examination report, do not support a higher rating in this instance.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for the disability and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  His most prominent symptom is voiding dysfunction/urinary frequency.  This is provided for in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a 60 percent rating, and no higher, for prostate hypertrophy with bladder restriction is granted, subject to the laws governing the award of monetary claims.  

New and material evidence to reopen the claim of service connection for hypoglycemia has not been received; the appeal is denied.

New and material evidence to reopen the claim of service connection for a back disability has been received; to this limited extent, the appeal is granted.


REMAND

In May 2011, the RO granted service connection for allergic rhinitis and assigned a noncompensable rating.  The Veteran submitted a timely notice of disagreement with that decision in in July 2011.  See Veteran's VA form 9 received in July 2011.  As the Veteran has not been provided a statement of the case in response to the July 2011 notice of disagreement, a remand is required for the issuance of a statement of the case on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

As there is evidence in the record that the Veteran had applied for and received vocational assistance in approximately 1998-2000, and these records could be pertinent to his claims being remanded herein, the Board attempted to obtain these records administratively.  However VA records indicate that these are not available or have been destroyed due to the passage of time.  The record does not indicate that there has been an attempt to notify the appellant - in accordance with 38 C.F.R. § 3.159(e)  - that these records were not available.  This must be accomplished on remand and he must be afforded the opportunity to respond.  

VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2014).

In service connection claims, VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran has asserted claims for service connection for back disability, sleep apnea, cervical spine disability, a cholesterol condition, osteopenia and cataracts with glaucoma.  He urges that these disabilities are causally related to service and/or service-connected disabilities.  The record reflects that the Veteran had service with the public health service from 1975 to 1996 and that he is service-connected for multiple disabilities.  

The Board finds that the treatment record, in combination with the Veteran's statements, constitute at least competent evidence of persistent or recurrent symptoms of disability as to these claims, that there is some indication that the persistent or recurrent symptoms of disability may be associated with the Veteran's service, and that there is insufficient competent medical evidence on file for VA to make a decision on the claims.  Considering the aforementioned, under McLendon, the Board will conclude that examinations are warranted prior to Board review.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case to the appellant and his representative on the issue of entitlement to a compensable rating for allergic rhinitis.  He should also be informed of the requirements to perfect an appeal with respect to this issue. 

2.  Notify the appellant that his VA Vocational Rehabilitation records were destroyed and that the records are therefore not available for consideration before the Board pursuant to 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.

3.  The Veteran should be scheduled for VA examination by an examiner(s) with sufficient expertise to ascertain the nature and etiology of all back disabilities, sleep apnea, cervical spine disability, osteopenia and eye disorders, other than detached retina, present during the pendency of this claim.  The Virtual VA/VBMS records must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.

The examiner(s) should specifically state:

(a)  Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim a back disability due to or as a result of an injury or disease incurred in service; 

(b)  Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim sleep apnea due to or as a result of an injury or disease incurred in service; 

Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim sleep apnea, that is proximately due to or aggravated (permanently worsened) beyond the natural progress by service-connected allergic rhinitis;

(c)  Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim cervical spine disability due to or as a result of an injury or disease incurred in service; 

(d)  Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim any cholesterol conditions due to or as a result of an injury or disease incurred in service; 

(e)  Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim osteopenia due to or as a result of an injury or disease incurred in service; 

(f)  Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim an eye disorder--other than retinal detachment--to include cataracts, glaucoma and dry eye that is due to or as a result of an injury or disease incurred in service; 

A complete rationale for all opinions is required-that is, the examiner should explain why he/she thinks so.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching his/her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

4.  Thereafter, readjudicate the Veteran's claims for service connection for back disability, sleep apnea, cervical spine disability, cholesterol conditions, osteopenia and an eye disorder, other than detached retina, and whether new and material evidence has been presented to reopen the claim of service connection for heart disease.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


